Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Nov 2020 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 8-15, with respect to the 35 U.S.C. 103 rejections have been considered but are moot in part because the new ground of rejection does not rely on the prior rejection of record. 
Regarding claim 1, Applicant argues, see pg. 10, that “The descriptive words “dummy” and “noise” cannot simply be ignored … the Specification provides: “Since the sensors are high impedance, the sensors would otherwise be prone to picking up noise from outside RF fields.” However, the Examiner respectfully disagrees. Claim 1 merely recites an ultrasound sensor sensitive to ultrasonic energy and does not recite that the ultrasound sensor is sensitive to RF noise, which the Applicant appears to import the specification into the claim. See MPEP 2111.01 [R-07.2015], wherein is stated: II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION. "Though understanding the claim language may be aided by explanations contained in the Superguide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). Thus, it is unclear based on the claim itself how the ultrasound sensor is configured to provide a sensor signal induced by a noise signal when it is sensitive to ultrasonic energy. See the 35 U.S.C. 112(b) rejections below. Applicant further argues, see pg. 10-11, that Tano et al. discloses AE sensors 1a and 1b that “are both sensors that are sensitive and otherwise have the ability to acoustic energy.” However, the Examiner respectfully disagrees. First, the amended limitation “the dummy sensor lacks ability to be sensitive to ultrasonic energy” is a new matter, since the specification discloses the dummy sensor is not sensitive to ultrasonic energy, not lacks ability to be sensitive to ultrasonic energy. See the 35 U.S.C. 112(a) rejections below. Additionally, the claim does not specify a particular type of ultrasonic energy to which the dummy sensor is not sensitive or even what the dummy sensor is other than not being sensitive to an ultrasonic energy. In view of the lack of clarity of claim 1, as explained above and in the 35 U.S.C. 112(b) rejections below, a broadest reasonable interpretation of the limitation includes the dummy sensor not sensitive to a particular type of ultrasonic energy, still be sensitive to another type of ultrasonic energy, and even be an ultrasound sensor. Applicant further argues, see pg. 12-13, that “Tano et al. does not quality as prior art under 35 U.S.C. § 103 because it is not analogous to the invention of claim 1.” However, the Examiner respectfully disagrees. As the Applicant explicitly reflected in the specification of the instant application is to “using ultrasound receivers formed on the instrument that can discriminate between signal and noise” (pg. 1, lines 13-14 of the specification of the instant application). As explained in the Final Office Action of 04 Aug 2020 (see at least pg. 6), Tano is directed to “discrimination whether the measurement data … is an AE signal or an electromagnetic induction noise” ([0016]-[0017]). Therefore, the Applicant’s arguments that Tano is not an analogous prior art is not persuasive.  
Applicant’s arguments, see pg. 15, with respect to the new claims 23-25 being allowable have been considered but are not persuasive. See the 35 U.S.C. 103 rejections to the new claims 23-25 below.
In effort to advance the prosecution of the instant application, Applicant is strongly advised to reconsider the proposed Examiner’s Amendments discussed at the Examiner-initiated interview on 02 Feb 2021 (see the Interview Summary of 08 Feb 2021).
Status of Claims
Claims 1-3, 6, 8-13, 15-19, and 21-25 are currently examination. Claim(s) 4-5 and 20 has/have been cancelled since the Final Office Action of 04 Aug 2020. Claim(s) 23-25 has/have been newly added since the Final Office Action. 
Claim Objections
Claim 16 is objected to because of the following informality:  
“measured by a medical device comprising a device body; an ultrasound sensor” should read “measured by the medical device; the medical device comprising: a device body; an ultrasound sensor”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 8-13, 15-19, and 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the dummy sensor lacks ability to be sensitive to ultrasonic energy.” A review of the specification, however, does not disclose the subject matter recited in the limitation. In particular, pg. 5, lines 7-9 of the specification discloses that the dummy sensor is merely not sensitive to ultrasound, without specifying any particular type of ultrasound or what the dummy sensor exactly is. Thus, one of ordinary skill in the art would be conveyed by the specification that the dummy sensor could not be sensitive to ultrasound, not that the dummy sensor lacks ability to be sensitive to ultrasonic energy, and may even be an ultrasound sensor. Therefore, the specification does not disclose the dummy sensor lacking ability to be sensitive to ultrasonic energy, and the limitation introduces new matter that is not supported by the original specification. Claims 2-3, 6, 8, 19, 21, and 23 inherit the deficiency by the nature of their dependency on claim 1. Applicant is advised to amend the limitation as “the dummy sensor is not sensitive to ultrasonic energy” as specifically disclosed in the specification.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 8-13, 15-19, and 21-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an ultrasound sensor formed on the device body and including a piezoelectric polymer sensitive to ultrasonic energy, the ultrasound sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or a noise signal” and “a processor programmed to determine whether the sensor signal is induced by the ultrasound signal or the noise signal by comparing the sensor signal to the dummy signal.” It is unclear how an ultrasound sensor that is recited to be sensitive to ultrasonic energy be configured to provide a sensor signal induced by a noise signal. In other words, the claim does not recite that the ultrasound sensor is sensitive to a noise signal. Claims 2-3, 6, 8, 19, 21, and 23 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation “an ultrasound sensor formed on the device body and including a piezoelectric polymer sensitive to ultrasonic energy, the ultrasound sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or a noise signal” is being given a broadest reasonable interpretation as “a sensor formed on the device body and including a piezoelectric polymer sensitive to ultrasonic energy, the sensor configured to be sensitive to a noise signal, the ultrasound sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or the noise signal” and any further recitation of “the ultrasound sensor” is being given a broadest reasonable interpretation as “the sensor.”
Claim 9 recites the limitation “a ring sensor conformally formed on the needle and including a piezoelectric polymer configured to sense ultrasonic energy, the ring sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or a noise signal.” It is unclear how an ultrasound sensor that is recited to sense ultrasonic energy be configured to provide a sensor signal induced by a noise signal. Claims 10-13, 15, 22, and 24 inherit the deficiency by the nature of their dependency on claim 9. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a ring sensor conformally formed on the needle and including a piezoelectric polymer configured to sense ultrasonic energy, the ring sensor configured to sense a noise signal, the ring sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or the noise signal.”
Claim 16 recites the limitations “an ultrasound sensor formed on the device body and including a piezoelectric polymer sensitive to ultrasonic energy”, “comparing signal strength of a candidate signal received from the ultrasound sensor with signal strength of a dummy signal received from the dummy sensor”, and determining whether the candidate signal is induced by an ultrasound signal from an ultrasound signal source or a noise signal induced by a radio frequency (RF) noise source based on the comparing.” It is unclear how an ultrasound sensor that is recited to be sensitive to ultrasonic energy provide a candidate signal that is induced by a noise signal induced by a radio frequency (RF) noise source. Additionally, it is unclear how a signal strength of a candidate signal received from the ultrasound sensor with signal strength of a dummy signal received from the dummy sensor be compared when the dummy sensor when the ultrasound sensor senses ultrasonic energy and the dummy sensor is not sensitive to ultrasonic energy. Claims 17-18 and 25 inherit the deficiency by the nature of their dependency on claim 16. For purposes of the examination, the limitation “an ultrasound sensor formed on the device body and including a piezoelectric polymer sensitive to ultrasonic energy” is being given a broadest reasonable interpretation as “a sensor formed on the device body and including a piezoelectric polymer sensitive to ultrasonic energy, the sensor configured to be sensitive to a noise signal,” any further recitation of “the ultrasound sensor” is being given a broadest reasonable interpretation as “the sensor”, and the limitation “determining whether the candidate signal is induced by an ultrasound signal from an ultrasound signal source or a noise signal induced by a radio frequency (RF) noise source based on the comparing” is being given a broadest reasonable interpretation as “determining whether the candidate signal is induced by an ultrasound signal from an ultrasound signal source or the noise signal induced by a radio frequency (RF) noise source based on the comparing.”
Claims 23-24 recite the limitations “a signal strength about the same as or stronger than a signal strength of the sensor signal” and “when the PCIP.17626Atty. Docket No. 2014P00413WOUSAppl. No. 15/302,176Submission under 37 C.F.R. § 1.114other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal.” The phrases “about the same” is a relative phrase that renders the claim indefinite. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as “a signal strength is the same or stronger than a signal strength of the sensor signal” and “when the PCIP.17626Atty. Docket No. 2014P00413WOUSAppl. No. 15/302,176Submission under 37 C.F.R. § 1.114other signal provided by the other ultrasound sensor is not the same and not stronger than the sensor signal,” respectively.
Claims 23-24 recite the limitations “the other signal provided by the other ultrasound sensor” and “the other ultrasound sensor.” There are insufficient antecedent basses for these limitations. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as “other signal provided by other ultrasound sensor” and “other ultrasound sensor,” respectively.
Claim 25 recites the limitations “a strength of the signal from the other ultrasound sensor is about the same as or stronger than a strength of the candidate signal” and “the strength of the signal from the other ultrasound sensor is not about the same as and not stronger than the strength of the candidate signal.” The phrases “about the same” is a relative phrase that renders the claim indefinite. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as “a strength of the signal from the other ultrasound sensor is the same stronger than a strength of the candidate signal” and “the strength of the signal from the other ultrasound sensor is not the same and not stronger than the strength of the candidate signal,” respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6, 8-10, 12-16, 15, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US Patent No. 6805132) in view of Migliuolo et al. (US Patent Pub No. 2006/0235314) – hereinafter referred to as Migliuolo; Wilcox et al. (US Patent No. 2002/0133094) - hereinafter referred to as Wilcox; and Tano et al (JP Patent No. 2004053536) – hereinafter referred to as Tano.
Regarding claims 1-2 and 21,  Willis discloses an ultrasound imaging system (at least Fig. 10-12: ultrasound positional tracking system) comprising:
a medical device (catheter 1110) having a device body (Fig. 11-12);
an ultrasound sensor (one of transducers 1020-m; Col 9, line 59 - Col 10, line 13)) formed on the device body (Fig. 11-12: transducers 1020-m) and sensitive to ultrasonic energy (Col 9, line 59 - Col 10, line 13: transducers 1020-1 to 1020-m act as a receiving transducer; Col 10, lines 9-11: annular ultrasound transducers), the ultrasound sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or a noise signal (Col 10, lines 51-64);
a dummy sensor (Fig. 11-12: one of transducers 1020-m) formed on the device body (Fig. 11-12); and 
a processor (control and timing circuitry 1050 and triangulation circuitry 1070) programmed to provide tracking data for tracking the medical device according to the sensor signal when it is determined that the sensor signal is induced by the ultrasound signal (Col 10, lines 42-64: receive pulse at transducers 1020-m in response to ultrasound pulse transmitted by reference transducer 1010-n; Col 11, lines 5-33: track positions of ranging transducers 1020-m within 3-D coordinate system by triangulation circuitry 1070).
	Willis does not explicitly disclose:
a first electrical trace connecting the ultrasound sensor and extending along the device body;
wherein the dummy sensor lacks ability to be sensitive to ultrasonic energy;
a second electrical trace connecting to the dummy sensor and extending along the device body,
the dummy sensor and the second electrical trace being configured to provide a dummy signal induced by the noise signal; and
the processor programmed to determine whether the sensor signal is induced by the ultrasound signal or the noise signal by comparing the sensor signal to the dummy signal,
to discard or disregarding the sensor signal when it is determined that the sensor signal is induced by the noise signal (claims 1-2 and 21); 
the piezoelectric polymer (ultrasonic sensor layer 176) includes one of polyvinylidene fluoride (PVDF) or polyvinylidene fluoride trifluoroethylene (P(VDF-TrFE)) (claim 2); and
the processor determines that the sensor signal is induced by the ultrasound signal when a signal strength of the sensor signal is greater than a signal strength of the dummy signal (claim 21).
	It is noted that the limitation “the dummy sensor lacks ability to be sensitive to ultrasonic energy” is being broadly interpreted to include an ultrasound sensor that lacks ability to be sensitive to a particular type of ultrasonic energy, since the claim does not specify what the dummy sensor exactly is.
In related art of a medical device (at least Fig. 19-20), Migliuolo, however, discloses:
an ultrasound sensor (ultrasonic transducer 210) formed on a device body (Fig. 19-20 and [0107]: ultrasonic transducer 210 formed by integrating piezoelectric layer 176 and sensor layer deposited directly on a surgical instrument) and including a piezoelectric polymer sensitive to ultrasonic energy ([0107]: ultrasonic sensor layer 176 is deposited with suitable piezoelectric material and [0108]: pulse reflection off of another medium is obtained), 
the piezoelectric polymer (ultrasonic sensor layer 176) includes one of polyvinylidene fluoride (PVDF) or polyvinylidene fluoride trifluoroethylene (P(VDF-TrFE)) ([0107]: ultrasonic sensor layer 176 is deposited with PVDF);
a first electrical trace (Fig. 19) connecting the ultrasound sensor (ultrasonic transducer 210) and extending along the device body (catheter 30; Fig. 19 and [0107], [0064]: wiring 40-47 embedded on exterior wall 31 of catheter 30 ... wires or conductive traces for their power and/or information transfer); and
a second electrical trace (Fig. 19: wire 40) extending along the device body (Fig. 19) and configured to send a signal ([0064]: wires or conductive traces for their power and/or information transfer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis to function as claimed, since an imaging system comprising an ultrasound sensor was well known in the art, as taught by Willis and Migliuolo, and an ultrasound sensor including a piezoelectric polymer and electrical traces extending along a device body to send a signal was well known in the art, as taught by Migliuolo. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “(piezoelectric ultrasonic) Such sensors vibrate at a high frequency” ([0059]) and “Sensors that are formed directly on a surgical instrument may require wires or conductive traces for their power and/or information transfer” ([0064]), as taught by Migliuolo. 
In related art of an ultrasound imaging system (at least Fig. 1-2), Wilcox additionally discloses:
a dummy sensor (sensor 27) on the device body (Fig. 2: sensor 27), wherein the dummy sensor lacks ability to be sensitive to ultrasonic energy ([0030]: sensor 27 serves to detect background acoustic energy);
the dummy sensor being configured to provide a dummy signal induced by the noise signal ([0030]: sensor 27 serves to detect background acoustic energy. Processor 12 can include the necessary processing circuitry or software to eliminate background noise, such as 60 Hz hum and noise detection by sensor 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo to function as claimed, since an imaging system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, and Wilcox, and a dummy sensor lacks ability to be sensitive to ultrasonic energy and the dummy sensor being configured to provide a dummy signal induced by a noise signal was well known in the art, as taught by Wilcox. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “detect background acoustic energy … (and) to eliminate background noise, such as 60 Hz hum and noise detection by sensor 27, to eliminate any undesired phase or amplitude of the received signal,” as taught by Wilcox ([0030]). 
	In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
a processor ([0017]: electronic circuit such as logic circuit or computer) programmed to determine whether a sensor signal is induced by an ultrasound signal or a noise signal by comparing the sensor signal to a dummy signal ([0016]: discriminating whether the measurement data of the active bedrock destruction is an AE signal or an electromagnetic induction noise; [0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out); and
the processor ([0017]: electronic circuit such as logic circuit or computer) programmed to determine whether the sensor signal is induced by the ultrasound signal or the noise signal by comparing the sensor signal to the dummy signal (Fig. 2c and [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo and Wilcox to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and determining whether a sensor signal of an ultrasound sensor is induced by an ultrasound signal or a noise signal by comparing the sensor signal to a dummy signal of a dummy sensor, wherein the dummy sensor and a trace are being configured to provide the dummy signal induced by the noise signal was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Regarding claim 6, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 1, and Willis does not explicitly disclose:
the noise signal includes radio frequency interference.
In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
the noise signal includes radio frequency interference ([0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and a noise signal including radio frequency interference was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Regarding claim 8, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 1, and Willis further discloses:
at least one additional ultrasound sensor on the device body (Fig. 11-12: one of transducers 1020-m) and configured to provide another sensor signal (Col 10, lines 55-64: receive pulses at respective transducer 1020-m detected),
wherein the processor is further programmed to determine an orientation of the medical device based upon measurements of the sensor signal made by the ultrasound sensor provided by the sensor signal and measurements of the another sensor signal made by the at least one additional ultrasound sensor provided by the another sensor signal (Col 11, lines 44-65: orientation of device being tracked generated based on positions of transducers 1020-m; Col 11, lines 1-33).
Regarding claim 19, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 1, and Willis further discloses:
the ultrasound sensor (Fig. 12: one of transducers 1020-m) is at least one resolution cell of an ultrasonic imaging cell away from the dummy sensor (Fig. 12: one of transducers 1020-m; Col 11, line 66 - Col 12, line 10).
Regarding claim 23, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 1, and Willis further discloses:
other ultrasound sensor (Fig. 12: one of transducers 1020-m);
wherein the other ultrasound sensor is positioned at least one resolution cell distance away from the ultrasound sensor (Fig. 12: transducers 1020-m; Col 11, line 66 - Col 12, line 10).
	Willis does not explicitly disclose:
the processor is programmed to further determine whether the sensor signal is induced by the ultrasound signal by determining whether another signal provided by another ultrasound sensor in a same imaging frame has a signal strength about the same as or stronger than a signal strength of the sensor signal, and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal.
In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
determine whether a sensor signal is induced by an ultrasound signal by determining whether another signal provided by another ultrasound sensor has a signal strength about the same as or stronger than a signal strength of the sensor signal, and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal ([0016]: discriminating whether the measurement data of the active bedrock destruction is an AE signal or an electromagnetic induction noise; [0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and determine whether a sensor signal is induced by an ultrasound signal by determining whether another signal provided by another ultrasound sensor has a signal strength about the same as or stronger than a signal strength of the sensor signal and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Regarding claims 9-10, 15, and 22, Willis discloses a medical device (at least Fig. 10-12: ultrasound positional tracking system) comprising:
a catheter (catheter 1110);
a ring sensor (one of transducers 1020-m; Col 9, line 59 - Col 10, line 13)) conformally formed on the catheter and configured to sense ultrasonic energy (Col 9, line 59 - Col 10, line 13: transducers 1020-1 to 1020-m act as a receiving transducer; Col 10, lines 9-11: annular ultrasound transducers);
the ring sensor being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or a noise signal (Col 10, lines 51-64);
a dummy sensor (Fig. 11-12: one of transducers 1020-m) formed on the catheter (catheter 1110) in proximity of the ring sensor and including a same structure as the ring sensor (Fig. 11-12); and 
a processor (control and timing circuitry 1050 and triangulation circuitry 1070) programmed to provide tracking data for tracking the medical device according to the sensor signal when it is determined that the sensor signal is induced by the ultrasound signal (Col 10, lines 42-64: receive pulse at transducers 1020-m in response to ultrasound pulse transmitted by reference transducer 1010-n; Col 11, lines 5-33: track positions of ranging transducers 1020-m within 3-D coordinate system by triangulation circuitry 1070) (claims 9-10, 15, and 22); and
a plurality of sensors on the catheter and configured to provide additional sensor signals (Fig. 11-12: transducers 1020-m) and configured to provide another sensor signal (Col 10, lines 55-64: receive pulses at respective transducer 1020-m detected), 
wherein the processor is further programmed to determine an orientation of the medical device based upon measurements made by the plurality of sensors indicated by the additional sensor signal (Col 11, lines 44-65: orientation of device being tracked generated based on positions of transducers 1020-m; Col 11, lines 1-33) (claim 15).
	Willis does not explicitly disclose:
a needle;
a first dielectric layer formed on the needle;
a first electrical trace connecting the ring sensor and extending longitudinally along the needle on the first dielectric layer; 
the dummy sensor without being sensitive to ultrasonic energy;
a second electrical trace connecting to the dummy sensor and extending longitudinally along the needle parallel to the first electrical trace, 
the dummy sensor and the second electrical trace being configured to provide a dummy signal induced by the noise signal; and
wherein the sensor signal and the dummy signal are provided to the processor programmed to determine whether the sensor signal induced by the ultrasound signal or the noise signal by comparing the sensor signal to the dummy signal to discard or disregarding the sensor signal when it is determined that the sensor signal is induced by the noise signal (claims 9-10, 15, and 22);
the piezoelectric polymer (ultrasonic sensor layer 176) includes one of polyvinylidene fluoride (PVDF) or polyvinylidene fluoride trifluoroethylene (P(VDF-TrFE)) (claim 10); and
the processor determines that the sensor signal is induced by the ultrasound signal when a signal strength of the sensor signal is greater than a signal strength of the dummy signal (claim 22).
	It is noted that the limitation “the dummy sensor … without being sensitive to ultrasonic energy” is being broadly interpreted to include an ultrasound sensor that is not sensitive to a particular type of ultrasonic energy, since the claim does not specify what the dummy sensor exactly is.
In related art of a medical device (at least Fig. 19-20), Migliuolo, however, discloses:
a needle ([0097]: surgical tool include needle or catheter 30);
a sensor conformally formed on the needle (Fig. 19-20 and [0107]: ultrasonic transducer 210 formed by integrating piezoelectric layer 176 and sensor layer deposited directly on a surgical instrument) and including a piezoelectric polymer configured to sense ultrasonic energy ([0107]: ultrasonic sensor layer 176 is deposited with suitable piezoelectric material and [0108]: pulse reflection off of another medium is obtained);
a first dielectric layer ([0073]: insulation layer deposited using a suitable dielectric material between two metal layers to create a capacitor);
a first electrical trace (Fig. 19: wire 41) connecting a sensor (ultrasonic transducer 210) and extending longitudinally along the needle (Fig. 19 and [0107], [0064]: wiring 40-47 embedded on exterior wall 31 of catheter 30 ... wires or conductive traces for their power and/or information transfer);
a second electrical trace (Fig. 19: wire 40) connecting to a sensor ([0013]: conductive traces, such as for power or information transfer in the operation of a sensor) and extending longitudinally along the needle parallel to the first electrical trace (Fig. 19: wires 40 and 41); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis to function as claimed, since an imaging system comprising an ultrasound sensor was well known in the art, as taught by Willis and Migliuolo, and a needle, a sensor including a piezoelectric polymer and electrical traces extending along a device body to send a signal was well known in the art, as taught by Migliuolo. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “create a variety of thin-film sensors on flat and non-flat surfaces of other medical or surgical instrument” ([0097]), "an electrical and thermal barrier between the outer wall and a layer above the insulation layer” ([0073]), “(piezoelectric ultrasonic) Such sensors vibrate at a high frequency” ([0059]), and “Sensors that are formed directly on a surgical instrument may require wires or conductive traces for their power and/or information transfer” ([0064]), as taught by Migliuolo. 
In related art of an ultrasound imaging system (at least Fig. 1-2), Wilcox additionally discloses:
a dummy sensor (sensor 27) on the device body (Fig. 2: sensor 27), wherein the dummy sensor lacks ability to be sensitive to ultrasonic energy ([0030]: sensor 27 serves to detect background acoustic energy);
the dummy sensor being configured to provide a dummy signal induced by the noise signal ([0030]: sensor 27 serves to detect background acoustic energy. Processor 12 can include the necessary processing circuitry or software to eliminate background noise, such as 60 Hz hum and noise detection by sensor 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo to function as claimed, since an imaging system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, and Wilcox, and a dummy sensor lacks ability to be sensitive to ultrasonic energy and the dummy sensor being configured to provide a dummy signal induced by a noise signal was well known in the art, as taught by Wilcox. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “detect background acoustic energy … (and) to eliminate background noise, such as 60 Hz hum and noise detection by sensor 27, to eliminate any undesired phase or amplitude of the received signal,” as taught by Wilcox ([0030]). 
In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
an ultrasound sensor (acoustic emission (AE) sensor 1a of active bedrock destruction detecting device) being configured to provide a sensor signal induced by at least one of an ultrasound signal emanating from an ultrasound signal source or a noise signal ([0014]: AE sensor 1a converts AE wave into electrical signal (AE signal) and outputs the electrical signal);
a dummy sensor (AE sensor 1b of dummy bedrock destruction detecting device) that is not sensitive to ultrasonic energy ([0014]: AE wave hardly propagate to AE sensor 1b);
the dummy sensor (AE sensor 1b) and a second trace (Fig. 1: lines l12 and l22 connecting AE sensor 1b and measurement device 3b) being configured to provide a dummy signal induced by the noise signal (Fig. 1; [0012] and [0016]); and
a processor ([0017]: electronic circuit such as logic circuit or computer) programmed to determine whether a sensor signal is induced by an ultrasound signal or a noise signal by comparing the sensor signal to a dummy signal ([0016]: discriminating whether the measurement data of the active bedrock destruction is an AE signal or an electromagnetic induction noise; [0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out); and
the processor ([0017]: electronic circuit such as logic circuit or computer) programmed to determine whether the sensor signal is induced by the ultrasound signal or the noise signal by comparing the sensor signal to the dummy signal (Fig. 2c and [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo and Wilcox to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and determining whether a sensor signal of an ultrasound sensor is induced by an ultrasound signal or a noise signal by comparing the sensor signal to a dummy signal of a dummy sensor, wherein the dummy sensor and a trace are being configured to provide the dummy signal induced by the noise signal was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Regarding claim 12, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 9, and Willis does not explicitly disclose:
a second dielectric layer formed over the first and second electrical traces and a conductive shield formed on the second dielectric layer over the first and second electrical traces.
In related art of a medical device (at least Fig. 19-20), Migliuolo, however, discloses:
a second layer (exterior wall 31) formed over the first and second electrical traces (Fig. 19 and [0064]: wires 40-47 within an outer wall or beneath and outer coating 70) and a shield (outer coating 70) formed on the second layer (exterior wall 31) over the first and second electrical traces (Fig. 19 and [0064]: wires 40-47 within an outer wall or beneath and outer coating 70); and
a dielectric layer ([0073]: insulation layer deposited using a suitable dielectric material between two metal layers to create a capacitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and a layer formed over electrical traces and a conductive shield formed over the layer and a dielectric layer was well known in the art, as taught by Migliuolo. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "an electrical and thermal barrier between the outer wall and a layer above the insulation layer," as taught by Migliuolo ([0073]).
Regarding claim 13, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 9, and Willis does not explicitly disclose:
the noise signal includes radio frequency interference.
In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
the noise signal includes radio frequency interference ([0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and a noise signal including radio frequency interference was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Regarding claim 24, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claim 9, and Willis further discloses:
other ultrasound sensor (Fig. 12: one of transducers 1020-m);
wherein the other ultrasound sensor is positioned at least one resolution cell distance away from the ultrasound sensor (Fig. 12: transducers 1020-m; Col 11, line 66 - Col 12, line 10).
	Willis does not explicitly disclose:
the processor is programmed to further determine whether the sensor signal is induced by the ultrasound signal by determining whether another signal provided by another ultrasound sensor in a same imaging frame has a signal strength about the same as or stronger than a signal strength of the sensor signal, and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal.
In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
determine whether a sensor signal is induced by an ultrasound signal by determining whether another signal provided by another ultrasound sensor has a signal strength about the same as or stronger than a signal strength of the sensor signal, and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal ([0016]: discriminating whether the measurement data of the active bedrock destruction is an AE signal or an electromagnetic induction noise; [0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and determine whether a sensor signal is induced by an ultrasound signal by determining whether another signal provided by another ultrasound sensor has a signal strength about the same as or stronger than a signal strength of the sensor signal and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Migliuolo, Wilcox, and Tano, as applied to claims 1 and 9 above, respectively, and further in view of Zeqiri (US Patent No. 8619494).
Regarding claims 3 and 11, Willis in view of Migliuolo, Wilcox, and Tano discloses all limitations of claims 1 and 9, respectively, as discussed above, and Willis does not explicitly disclose:
the dummy sensor includes one of non-poled piezoelectric material or a dielectric material.
	In related art of an ultrasonic device comprising two sensing regions (Fig. 10), Zeqiri, however, discloses:
a dummy region including non-poled piezoelectric material (Col 15, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, Tano, and Zeqiri, and a sensing region that includes non-poled piezoelectric material was well known in the art, as taught by Zeqiri. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “the non-poled region of PVDF 1098 provides the advantage of cross-talk between, for example, adjacent ultrasonic receiver elements 1021a, 1021b is reduced,” as taught by Zeqiri (Col 15, lines 32-39).
Claim(s) 16-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Migliuolo, Zeqiri, Wilcox, and Tano.
Regarding claim 16, Willis discloses a method for tracking a medical device under ultrasound guidance by discriminating between an ultrasound signal and a noise signal measured by a medical device (at least Fig. 10-12: ultrasound positional tracking system) comprising:
a device body (catheter 1110);
an ultrasound sensor (one of transducers 1020-m; Col 9, line 59 - Col 10, line 13)) formed on the device body and configured to sense ultrasonic energy (Col 9, line 59 - Col 10, line 13: tarnsducers 1020-1 to 1020-m act as a receiving transducer; Col 10, lines 9-11: annular ultrasound transducers); and
a dummy sensor (Fig. 11-12: one of transducers 1020-m) formed on the device body (Fig. 11-12); and
the method comprising:
measuring a candidate signal from the ultrasound sensor (Col 10, lines 42-64: receive pulse at transducers 1020-m in response to ultrasound pulse transmitted by reference transducer 1010-n); and
tracking the medical device using the candidate signal (Col 11, lines 5-33: track positions of ranging transducers 1020-m within 3-D coordinate system by triangulation circuitry 1070).	
Willis does not explicitly disclose:
a first electrical trace connecting to the sensor and extending along the device body;
the dummy sensor including a non-poled piezoelectric polymer material or non-piezoelectric material not sensitive to ultrasonic energy;
a second electrical trace connecting to the dummy sensor and extending along the device body, the method comprising:
comparing signal strength of a candidate signal received from the ultrasound sensor with signal strength of a dummy signal received from the dummy sensor;
determining whether the candidate signal is induced by an ultrasound signal from an ultrasound signal source or a noise signal induced by a radio frequency (RF) noise source based on the comparing;
when it is determined that the candidate signal is a noise signal, discarding or disregarding the candidate signal as noise; and
when it is determined that the candidate signal is not a noise signal, tracking the medical device using the candidate signal.
It is noted that the limitation “the dummy sensor not sensitive to ultrasonic energy” is being broadly interpreted to include an ultrasound sensor that is not sensitive to a particular type of ultrasonic energy, since the claim does not specify what the dummy sensor exactly is.
In related art of a medical device (at least Fig. 19-20), Migliuolo, however, discloses:
an ultrasound sensor (ultrasonic transducer 210) formed on a device body (Fig. 19-20 and [0107]: ultrasonic transducer 210 formed by integrating piezoelectric layer 176 and sensor layer deposited directly on a surgical instrument) and including a piezoelectric polymer sensitive to ultrasonic energy ([0107]: ultrasonic sensor layer 176 is deposited with suitable piezoelectric material and [0108]: pulse reflection off of another medium is obtained);
a first electrical trace (Fig. 19) connecting the ultrasound sensor (ultrasonic transducer 210) and extending along the device body (catheter 30; Fig. 19 and [0107], [0064]: wiring 40-47 embedded on exterior wall 31 of catheter 30 ... wires or conductive traces for their power and/or information transfer); and
a second electrical trace (Fig. 19: wire 40) extending along the device body (Fig. 19) and configured to send a signal ([0064]: wires or conductive traces for their power and/or information transfer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Willis to function as claimed, since an imaging system comprising an ultrasound sensor was well known in the art, as taught by Willis and Migliuolo, and an ultrasound sensor including a piezoelectric polymer and electrical traces extending along a device body to send a signal was well known in the art, as taught by Migliuolo. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “(piezoelectric ultrasonic) Such sensors vibrate at a high frequency” ([0059]) and “Sensors that are formed directly on a surgical instrument may require wires or conductive traces for their power and/or information transfer” ([0064]), as taught by Migliuolo. 
	In related art of an ultrasonic device comprising two sensing regions (Fig. 10), Zeqiri further discloses:
a dummy region including non-poled piezoelectric material (Col 15, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, and Zeqiri, and a sensing region that includes non-poled piezoelectric material was well known in the art, as taught by Zeqiri. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “the non-poled region of PVDF 1098 provides the advantage of cross-talk between, for example, adjacent ultrasonic receiver elements 1021a, 1021b is reduced,” as taught by Zeqiri (Col 15, lines 32-39).
In related art of an ultrasound imaging system (at least Fig. 1-2), Wilcox additionally discloses:
a dummy sensor (sensor 27) on the device body (Fig. 2: sensor 27), wherein the dummy sensor lacks ability to be sensitive to ultrasonic energy ([0030]: sensor 27 serves to detect background acoustic energy);
the dummy sensor being configured to provide a dummy signal induced by the noise signal ([0030]: sensor 27 serves to detect background acoustic energy. Processor 12 can include the necessary processing circuitry or software to eliminate background noise, such as 60 Hz hum and noise detection by sensor 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo and Zeqiri to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Zeqiri, and Wilcox, and a dummy sensor lacks ability to be sensitive to ultrasonic energy and the dummy sensor being configured to provide a dummy signal induced by a noise signal was well known in the art, as taught by Wilcox. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “detect background acoustic energy … (and) to eliminate background noise, such as 60 Hz hum and noise detection by sensor 27, to eliminate any undesired phase or amplitude of the received signal,” as taught by Wilcox ([0030]). 
	In related field of endeavor of discriminating signal and noise measured by a device ([0016]-[0017]), Tano, however, discloses:
comparing signal strength of a candidate signal received from an ultrasound sensor (AE sensor 1a of active bedrock destruction detection device) with signal strength of a dummy signal received from a dummy sensor (AE sensor 1b of dummy rock destruction detection device; [0016]: measurement data of a measuring device of both rock destruction detection devices are compared); 
determining whether the candidate signal is induced by an ultrasound signal from an ultrasound signal source ([0020]: AE wave generated on rock bed) or a noise signal induced by a radio frequency (RF) noise source based on the comparing ([0021]: lightening; [0022]);
when it is determined that the candidate signal is a noise signal, discarding the candidate signal as a noise ([0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Willis in view of Migliuolo, Zeqiri, and Wilcox to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Zeqiri, Wilcox, and Tano, and comparing signal strength of a candidate signal received from an ultrasound sensor with signal strength of a dummy signal received from a dummy sensor determining whether a sensor signal of an ultrasound sensor is induced by an ultrasound signal or a noise signal by comparing the sensor signal to a dummy signal of a dummy sensor was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Regarding claim 25, Willis in view of Migliuolo, Zeqiri, Wilcox, and Tano discloses all limitations of claim 16, and Willis further discloses:
other ultrasound sensor (Fig. 12: one of transducers 1020-m);
wherein the other ultrasound sensor is positioned at least one resolution cell distance away from the ultrasound sensor (Fig. 12: transducers 1020-m; Col 11, line 66 - Col 12, line 10).
	Willis does not explicitly disclose:
the processor is programmed to further determine whether the sensor signal is induced by the ultrasound signal by determining whether another signal provided by another ultrasound sensor in a same imaging frame has a signal strength about the same as or stronger than a signal strength of the sensor signal, and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal.
In related art of a device comprising an ultrasound sensor ([0010]: Means for solving the problem), Tano further discloses:
determine whether a sensor signal is induced by an ultrasound signal by determining whether another signal provided by another ultrasound sensor has a signal strength about the same as or stronger than a signal strength of the sensor signal, and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal ([0016]: discriminating whether the measurement data of the active bedrock destruction is an AE signal or an electromagnetic induction noise; [0017]: electromagnetic induction noise of the active rock destruction detection device may be canceled by the signal (electromagnetic induction noise) of the dummy rock destruction detection device, and only the AE signal may be taken out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Willis in view of Migliuolo, Zeqiri, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano, and determine whether a sensor signal is induced by an ultrasound signal by determining whether another signal provided by another ultrasound sensor has a signal strength about the same as or stronger than a signal strength of the sensor signal and to identify the sensor signal as being induced by the ultrasound signal when the other signal provided by the other ultrasound sensor is not about the same as and not stronger than the sensor signal was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Migliuolo, Zeqiri, Wilcox, and Tano, as applied to claim 16 above, and further in view of Vilkomerson et al. (US Patent No. 5161536) – hereinafter referred to as Vilkomerson.
Regarding claim 17, Willis in view of Migliuolo, Zeqiri, Wilcox, and Tano discloses all limitations of claim 16, and Willis does not explicitly disclose:
comparing the signal strength of the candidate signal received from the ultrasound sensor with the signal strength of the dummy signal received from the dummy sensor comprises:
selecting a strongest candidate signal of a plurality of candidate signals received from the sensor as the candidate signal;
determining whether the signal strength of the strongest candidate signal is stronger than the signal strength of the dummy signal received from the dummy sensor; and
when the signal strength of the strongest candidate signal is approximated or exceed by the signal strength of the dummy signal received from the dummy sensor, disregarding the strongest candidate signal and selecting a next strongest candidate signal of the plurality of candidate signals received from the ultrasound sensor.
	In related art of discriminating signal and noise measured by a medical device (Fig. 5), Vilkomerson, however, discloses:
selecting strongest candidate signals from a plurality of candidates signals received from an ultrasound sensor throughout an interval (Fig. 5-6 and Col 14, lines 21-24: maximum amplitude received during each fire pulse or ray and the pixel number or the location of that maximum pulse with respect to the ray selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Willis in view of Migliuolo, Zeqiri, Wilcox, and Tano to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano; since a method of discriminating a signal and a noise measured by a device was well known in the art, as taught by Migliuolo, Tano, and Vilkomerson; and selecting strongest candidate signals from a plurality of candidate signals measured from an ultrasound sensor in an interval was well known in the art, as taught by Vilkomerson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “determine the maximum amplitude signals during an entire frame of the ultrasonic imaging system,” as taught by Vilkomerson (Abstract).
In related field of endeavor of discriminating signal and noise measured by a device, Tano further discloses:
comparing the signal strength of the candidate signal received from the ultrasound sensor with the signal strength of the signal received from the dummy sensor ([0020]-[0022]) comprises:
selecting a candidate signal received from the ultrasound sensor as the candidate signal ([0020]: measuring instrument 3a extracts a signal larger than the threshold value TL from the AE signal Sa1);
determining whether the signal strength of the candidate signal is stronger than the signal strength of the dummy signal received from the dummy sensor ([0020]: comparing pulses of the measuring instruments 3a (the strongest candidate signal received by the sensor) and 3b (the signal received by the dummy sensor)); and
when the signal strength of the candidate signal is approximated or exceed by the signal strength of the dummy signal received from the dummy sensor, disregarding the candidate signal ([0021]: electromagnetic induction noises Sa2 and Sb are simultaneously generated in both the active rock destruction detection device (the sensor) and the dummy rock destruction detection device (the dummy sensor), and pulses Pa2 and Pb are simultaneously generated in the measuring instruments 3a and 3b … pulse Pa2 of the measuring instrument 3a is not an AE signal but an electromagnetic induction noise)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Willis in view of Migliuolo, Zeqiri, Wilcox, Tano, Vilkomerson to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano; a method of discriminating signal and noise measured by a device was well known in the art, as taught by Migliuolo, Tano, and Vilkomerson; a device with a sensor configured to sense ultrasonic energy and a dummy sensor was well known in the art, as taught by Willis, Migliuolo and Tano; selecting strongest candidate signals from a plurality of candidate signals in an interval was well known in the art, as taught by Vilkomerson; and comparing signal strength of a candidate signal received from an ultrasound sensor with a signal strength of a dummy signal received from a dummy sensor and disregarding a particular strongest candidate signal was well known in the art, as taught by Tano. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "discriminating whether the measurement data … is an AE signal or an electromagnetic induction noise," as taught by Tano ([0016]-[0017]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Migliuolo, Zeqiri, Wilcox, Tano, and Vilkomerson, as applied to claim 17 above, and further in view of Corl (US Patent Pub No. 2013/0303907).
Regarding claim 18, Willis in view of Migliuolo, Zeqiri, Wilcox, Tano, and Vilkomerson discloses all limitations of claim 17, as discussed above, and Willis explicitly discloses:
estimating an orientation of the medical device based upon sensor signals from the ultrasound sensor (Col 11, lines 44-65: orientation of device being tracked generated based on positions of transducers 1020-m; Col 11, lines 1-33).
	Willis does not explicitly disclose:
estimating an orientation of the medical device based upon timing of sensor signals from the sensor ([0036]: During the brief time period following each transmitted pulse from the transducer 118, echo signals received by the transducer 118 and control system 300 then assembles a two-dimensional ultrasound image of a blood vessel cross-section from these hundreds of pulse/acquisition cycles occurring during a single revolution (rotation) of the device (Doppler-enabled rotational IVUS catheter 100));
modeling expected amplitudes of the sensor signals using the estimated orientation ([0081]: other echo signals acquired with high amplifier gain during rotation of catheter 100);
determining whether a difference between one of the expected amplitudes and a measured amplitude of a corresponding sensor signal is greater than a threshold ([0081]: If the signal amplitude is less than one-quarter of the maximum low gain value);
when the difference does exceed the threshold, removing the corresponding signal from consideration ([0081]: for any echo amplitude above that threshold (one-quarter of the maximum low gain value), the low gain acquisition samples should be used instead); and
when the difference does not exceed the threshold, updating a tracked position of the medical device in accordance with the corresponding sensor signal ([0081]: If the signal amplitude is less than one-quarter of the maximum low gain value, then the low-noise composite echo signal derived from the multiple high gain acquisitions provides the best representation of the echo signal and [0085]: the low-noise composite echo signal is used as the source for the grey-scale information; [0052]: IVUS system 10 processes the echoes to create a tomographic grey-scale image 700 (cross-sectional slice) of the vessel, including representations of the lesion 701, the vessel wall 702, and the blood 703).
	It is noted that Corl discloses estimating an orientation of the medical device based upon timing of sensor signals from the sensor by generating a two-dimensional ultrasound image of a blood vessel cross-section relative to the rotation of the medical device (Doppler-enabled rotational IVUS catheter 100). Thus, Corl’s generated two-dimensional ultrasound is an estimated orientation of the medical device in the blood vessel as the medical device undergoes a rotation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Willis in view of Migliuolo, Zeqiri, Wilcox, Tano, and Vilkomerson to function as claimed, since a system comprising an ultrasound sensor was well known in the art, as taught by Willis, Migliuolo, Wilcox, and Tano;  a method of discriminating signal and noise measured by a device was well known in the art, as taught by Migliuolo, Tano, Vilkomerson, and Corl; an ultrasound sensor generating sensor signals was well known in the art, as taught by Willis; and estimating orientation of a medical device based on timing of sensor signals from an ultrasound, modeling expected amplitudes of the sensor signals using the estimated orientation, and determining whether a difference between one of the expected amplitudes and a measured amplitude of a corresponding sensor signal is greater than a threshold was well known in the art, as taught by Corl. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “echo signal acquired with lower amplifier gain captures a low distortion representation of strong echoes from calcified plaques or stent struts (noise) that might saturate the amplifiers and acquisition circuitry (intravascular ultrasound (IVUS) imaging),” as taught by Corl ([0081]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793